 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                     No. 1:19-cv-01149-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    COMPOSE, et al.,
                                                         (Doc. No. 5)
15                       Defendants.
16

17          Plaintiff Allen Hamler is a state prisoner proceeding pro se with this civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff commenced this action by filing a complaint on August

19   23, 2019. (Doc. No. 1.) Plaintiff has not filed an application to proceed in forma pauperis

20   pursuant to 28 U.S.C. § 1915, nor has he paid the $400.00 filing fee. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On September 10, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that the court not permit plaintiff to proceed in forma pauperis

24   and that he be required to pay the filing fee in order to proceed with this action because: (1) he is

25   subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations in plaintiff’s

26   complaint do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g).

27   (Doc. No. 5 at 3–4.) Those findings and recommendations were served on plaintiff and contained

28   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at
                                                        1
 1   5.) On October 24, 2019, plaintiff filed objections to the pending findings and recommendations.

 2   (Doc. No. 9.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 4   conducted a de novo review of the case. Having carefully reviewed the entire file, including

 5   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

 6   supported by the record and proper analysis.1

 7          In his objections to the pending findings and recommendations, Plaintiff asserts that two

 8   of the dismissal orders relied upon in the findings and recommendations—Hammler v. Kernan,

 9   3:18-cv-01170-DMS-NLS (S.D. Cal. Dec. 10, 2018) and Hammler v. Hough, 3:18-cv-01319-

10   LAB-BLM (S.D. Cal. May 24, 2019)—cannot count as strikes because they are pending appeal in

11   the Ninth Circuit Court of Appeals. (Doc. No. 9 at 2.) Plaintiff is mistaken as a matter of law.

12   The United States Supreme Court has clarified that “[a] prior dismissal on a statutorily

13   enumerated ground counts as a strike even if the dismissal is the subject of an appeal,” and has

14   held “that a prisoner who has accumulated three prior qualifying dismissals under § 1915(g) may

15   not file an additional suit in forma pauperis while his appeal of one such dismissal is pending.”

16   Coleman v. Tollefson, ___U.S.___, ___, 135 S. Ct. 1759, 1763, 1765 (2015); see also Lipsey v.

17   Mendoza, No. 1:18-cv-00969-LJO-GSA-PC, 2019 WL 295767, at *2 (E.D. Cal. Jan. 23, 2019)

18   (citing Coleman, 135 S. Ct. at 1765) (“Plaintiff is not entitled to proceed in forma pauperis in this

19   case, even if he has not exhausted or waived his opportunity to appeal any of his cases that count

20   as a strike under 28 U.S.C § 1915(g).”).
21          Plaintiff also contends that the dismissal order in Hammler v. Hudson, 2:16-cv-01153-

22   JAM-EFB (E.D. Cal. May 17, 2019) should not count as a strike because his complaint in that

23   case was dismissed for failure to exhaust administrative remedies, which is not one of the

24   enumerated reasons under § 1915(g). (Doc. No. 9 at 2.) However, plaintiff’s failure to exhaust

25   1
       The undersigned notes that the findings and recommendations relied upon four prior cases that
26   were dismissed and counted all of them as strikes under 28 U.S.C. § 1915(g). The undersigned
     disagrees with the magistrate judge’s conclusion that the dismissal in Hammler v. Director of
27   CDCR, 1:17-cv-00097-NJV (N.D. Cal. Apr. 27, 2017) (“CDCR”) constitutes a strike under §
     1915(g). However, because the court agrees that the other three dismissals count as strikes, the
28   analysis and conclusion remain the same.
                                                       2
 1   his administrative remedies prior to filing suit was clear from the face of his complaint filed in

 2   Hudson. (Hudson, Doc. No. 50 at 4, 10.) Thus, the Hudson dismissal is properly counted as a

 3   strike under § 1915(g). See El-Shaddai v. Zamora, 833 F.3d 1036, 1044 (9th Cir. 2016) (Holding

 4   that a dismissal for failure to exhaust administrative remedies counts as a strike dismissal under

 5   § 1915(g) if the failure to exhaust is clear from the face of the complaint); Kelly v. Elit, No. 1:18-

 6   cv-00019-DAD-SAB, 2018 WL 1905667, at *2 (E.D. Cal. Apr. 23, 2018) (“[I]f a case is

 7   dismissed because the failure to exhaust was clear on the face of the complaint, and no outside

 8   evidence was considered in reaching that determination, the dismissal would count as a strike.”).

 9          Accordingly:

10          1.      The findings and recommendations (Doc. No. 5) issued on September 10, 2019 are

11                  adopted;

12          2.      Within thirty days from the date of service of this order, plaintiff is required to pay

13                  in full the $400.00 filing fee for this action; and

14          3.      Plaintiff’s failure to pay the required filing fee as ordered will result in the

15                  dismissal of this action without prejudice.

16   IT IS SO ORDERED.
17
        Dated:     December 17, 2019
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         3
